DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Seurin et al. (US 2013/0163626) is cited as pertinent prior art.
The following is an examiner’s statement of reason for allowance, Seurin et al. ‘626 shows and discloses the well-known VCSEL array with two or more VCSEL devices, where it is well known the VCSEL mesa forming including an upper mirror and a lower mirror in contact with the semiconductor substrate with DBR mirrors (Fig 8-11; Section [053] ).
Claim 1: 
However, the reference fail to teach nor make obvious the invention wherein a plurality of epitaxially stacked active regions electrically joined with reverse tunnel junctions, each active region generating a light and positioned between the lower mirror and the upper mirror, and a first metal contact pad in electrical contact with the upper mirror; one or more short-circuited devices, each-short circuited device among the one or more short-circuited devices forming a second mesa on top of the semiconductor substrate, each second mesa forming a second side and including a second metal contact pad electrically connected to the semiconductor substrate; a plurality of metal heat sink structures deposited over each VCSEL device and each short circuited device, a first set of heat sink structures among the plurality of metal heat sink structures deposited over each VCSEL device, the first set of heat sink structures electrically connected to the first metal contact pad and electrically isolated from the semiconductor substrate, a second set of heat sink structures among the plurality of metal heat sink structures deposited over each short-circuited device and electrically connected to the second metal contact pad and electrically isolated from the first set of heat sink structures; and a heat-spreading substrate bonded to the first set of heat sink structures and the second set of heat sink structures.

Claim 20:
Similarly, with respect to claim 20 the reference fail to teach a plurality of epitaxially stacked active regions electrically joined with reverse tunnel junctions, each active region generating a light and positioned between the lower mirror and the upper mirror, and a first metal contact pad in electrical contact with the upper mirror; one or more short-circuited devices, each-short circuited device among the one or more short-circuited devices forming a second mesa on top of the semiconductor substrate, each second mesa forming a second side and including a second metal contact pad electrically connected to semiconductor substrate; a plurality of metal heat sink structures deposited over each VCSEL element and each short circuited device, a first set of heat sink structures among the plurality of metal heat sink structures deposited over each VCSEL element, the first set of heat sink structures electrically connected to the first metal contact pad and electrically isolated from the semiconductor substrate, a second set of heat sink structures among the plurality of metal heat sink structures deposited over each short-circuited device and electrically connected to the second metal contact pad and electrically isolated from the first set of heat sink structures; and a heat-spreading substrate bonded to the first set of heat sink structures and the second set of heat sink structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828